DETAILED ACTION
Status of the Claims
This is in response to the IDS filed on 1/20/22.  Claims 1 and 3-20 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 6-9, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 6-197922) in view of Karkkainen (US 2011/0285637).
Regarding Claim 1, Hitachi discloses an information processing device (Figs 24, 43, 46, Claim 1 physical quantity control device) comprising: 
an acquisition unit ([0028]-[0031] air state, physiological condition and state of mind detection means) configured to acquire context information concerning a state or a situation of an external environment or context information concerning a user (outdoor temperature, heart rate, sweat rate); and 
a modulation unit ([0024] including calculating means to determine an output time series data producing a control signal that controls the degree of a physical quantity, including setting frequencies for outputting haptics, [0208], [0220]) configured to modulate a control signal ([0024] electrical signal) for controlling a haptics unit ([0001] including vibration of air, electric massaging machine; [0024] actuators vibration and massage quantity of stimulus) for presenting haptics to a predetermined part of the user on a basis of the context information having been acquired (Claim 1 stimulus to a human body).
Regarding the new limitation, Hitachi teaches presenting haptics to a predetermined part of the user based on by the acquisition unit ([0028]-[0031]), wherein the modulation unit modulates the control signal ([0028]-[0031]), and wherein the acquisition unit and the modulation unit are each implemented via at least one processor ([0068] microprocessor or MPU 41 of Fig 2), but doesn’t teach targeting at least one frequency band and determining a tactile strength at each targeted frequency band.
In the same field of endeavor Karkkainen teaches an apparatus for a user interface of an electronic device, the apparatus comprising a textured surface having a predetermined roughness, the textured surface configured to produce a first predefined vibration in the skin of a user of the apparatus on physical interaction with the skin of the user, wherein the roughness of the textured surface is configured such that the first predefined vibration produced by the physical interaction has a frequency and/or amplitude which is detectable by a specific mechanical receptor in the skin of the user.
Karkkainen teaches a modulation unit ([0091] part of the processor 819 of Fig 8 that provides the signals) modulates a control signal ([0067] electrical signal for the actuating elements; [0091] processor 819 provides signaling to control the height and motion of the actuating elements 807) by targeting at least one frequency band ([0059] Merkel disc is most sensitive to frequencies in the 5-15 Hz range, the Meissner corpuscle is most sensitive to frequencies in the 10-50 Hz range, and the Pacinian corpuscle is most sensitive to frequencies in the 200-400 Hz range) and determining a tactile strength (amplitude) at each targeted frequency band ([0062] for accurate detection of surface texture, the amplitude of vibration must be above a particular threshold for a given vibrational frequency; [0094] the roughness of the textured surface is configured such that the first predefined vibration produced by the physical interaction has a frequency and/or amplitude which is detectable by a specific mechanical receptor in the skin of the user, and wherein the textured surface comprises a plurality of actuating elements, each actuating element configured such that the height of the actuating element can be varied independently of the other actuating elements to enable the roughness of the textured surface to be modified; [0066]-[0067] a first predetermined roughness detectable by one type of receptor (e.g. the Meissner corpuscle [frequencies in the 10-50 Hz range])…a second predetermined roughness detectable by another type of receptor (e.g. the Pacinian corpuscle [frequencies in the 200-400 Hz range])…This may be achievable using a textured surface 301 comprising a plurality of actuating elements 307), and implemented via at least one processor ([0091] processor 819 is configured for general operation of device 818 by providing signaling to, and receiving signaling from, the other device components to manage their operation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Karkkainen determining a tactile strength at a targeted frequency range in order to provide tactile feedback to the detectable frequency range of a particular human mechanical receptor in order to enhance control of remote machines and devices, and to enable every user to experience some level of tactile feedback, as suggested by Karkkainen ([0001], [0003], [0066]).

Regarding Claim 6, Hitachi discloses wherein the context information includes information concerning a body temperature of the user, and targeting a frequency band corresponding to the body temperature, the modulation unit modulates the control signal by targeting the at least one frequency band corresponding to the body temperature such that an influence exerted by a change in the body temperature is corrected ([0030] body temperature).
Karkkainen teaches targeting at least one frequency band ([0059]; [0062]; [0094]; [0066]-[0067]).
Regarding Claim 7, Hitachi discloses wherein the context information includes information concerning an activity volume of the user, and targeting a frequency band corresponding to the activity volume, the modulation unit modulates the control signal by targeting the at least one frequency band corresponding to the activity volume such that an influence exerted by a change in the activity volume is corrected ([0120] Fig.22 an active mass detector circuit which detects the active mass which is the quantity of a motion of people using a pyroelectric sensor (infrared sensor which detects the infrared rays which a human body generates as a result of the activity)).
Karkkainen teaches targeting at least one frequency band ([0059]; [0062]; [0094]; [0066]-[0067]).
Regarding Claim 8, Hitachi discloses wherein the context information includes information concerning a heart rate of the user, and targeting a frequency band corresponding to the heart rate, the modulation unit modulates the control signal by targeting the at least one frequency band corresponding to the heart rate such that an influence exerted by a change in the heart rate is corrected ([0030] heart rate).
Karkkainen teaches targeting at least one frequency band ([0059]; [0062]; [0094]; 
Regarding Claim 9, Hitachi discloses wherein the context information includes information concerning an amount of sweat of the user, and targeting a frequency band corresponding to the amount of sweat, the modulation unit modulates the control signal by targeting the at least one frequency band corresponding to the amount of sweat such that an influence exerted by a change in the amount of sweat is corrected ([0031] sweat rate).
Karkkainen teaches targeting at least one frequency band ([0059]; [0062]; [0094]; [0066]-[0067]).

Regarding Claim 12, Hitachi discloses wherein the context information includes information concerning a temperature of the external environment, and the modulation unit modulates the control signal such that an influence exerted by a difference in the temperature is corrected ([0028] an open air state detecting means which detects a further outdoor temperature).

Regarding Claim 17, Hitachi discloses wherein the modulation unit modulates the control signal in accordance with a function ([0032] frequency response compensation means with a transfer function contrary to the transfer function) installed in a predetermined terminal or data held in the terminal (Fig 1).
Regarding Claim 18, Hitachi discloses a control unit configured to present information concerning the haptics presented to the user by the haptics unit based on uses calculating means to determine an output time series data producing a control signal that controls the degree of a physical quantity, including setting frequencies for outputting haptics, [0208, [0220]), to the user via a predetermined output unit ([0066] physical quantity control device (i.e. air-conditioner)),
wherein the control unit is implemented via at least one processor ([0068] microprocessor or MPU 41 of Fig 2).

Regarding Claim 19, Hitachi discloses an information processing method ([0024]), comprising:
acquiring, by using a computer system, context information concerning a state or a situation of an external environment or context information concerning a user ([0028]-[0031] air state, physiological condition and state of mind detection means; system uses microprocessor ([0035])); and
modulating ([0024] uses calculating means to determine an output time series data producing a control signal that controls the degree of a physical quantity, including setting frequencies for outputting haptics, [0208, [0220]), by using the computer system, a control signal ([0024] electrical signal) for controlling a haptics unit for presenting haptics ([0001] uses vibration of air, electric massaging machine; [0024] actuators vibration and massage quantity of stimulus) to a predetermined part of the user (Claim 1 stimulus to a human body).
Regarding the new limitation, Hitachi teaches presenting haptics to a predetermined part of the user based on  the acquired context information ([0028]-[0031]), wherein the control signal is modulated ([0028]-[0031]), but doesn’t teach targeting at least one frequency band and determining a tactile strength at each targeted frequency band.
part of the processor 819 of Fig 8 that provides the signals) modulates a control signal ([0067] electrical signal for the actuating elements; [0091] processor 819 provides signaling to control the height and motion of the actuating elements 807) by targeting at least one frequency band ([0059] Merkel disc is most sensitive to frequencies in the 5-15 Hz range, the Meissner corpuscle is most sensitive to frequencies in the 10-50 Hz range, and the Pacinian corpuscle is most sensitive to frequencies in the 200-400 Hz range) and determining a tactile strength (amplitude) at each targeted frequency band ([0062] for accurate detection of surface texture, the amplitude of vibration must be above a particular threshold for a given vibrational frequency; [0094] the roughness of the textured surface is configured such that the first predefined vibration produced by the physical interaction has a frequency and/or amplitude which is detectable by a specific mechanical receptor in the skin of the user, and wherein the textured surface comprises a plurality of actuating elements, each actuating element configured such that the height of the actuating element can be varied independently of the other actuating elements to enable the roughness of the textured surface to be modified; [0066]-[0067] a first predetermined roughness detectable by one type of receptor (e.g. the Meissner corpuscle [frequencies in the 10-50 Hz range])…a second predetermined roughness detectable by another type of receptor (e.g. the Pacinian corpuscle [frequencies in the 200-400 Hz range])…This may be achievable using a textured surface 301 comprising a plurality of actuating elements 307), and implemented via at least one processor ([0091] processor 819 is configured for general operation of the device 818 by providing signaling to, and receiving signaling from, the other device components to manage their operation).
Therefore, it would have been obvious to a person having ordinary skill in the art before  tactile feedback to the detectable frequency range of a particular human mechanical receptor in order to enhance control of remote machines and devices, and to enable every user to experience some level of tactile feedback, as suggested by Karkkainen ([0001], [0003], [0066]).

Regarding Claim 20, Hitachi discloses a program causing a computer system (Figs 24, 43, 46, Claim 1 physical quantity control device) to execute:
acquiring context information concerning a state or a situation of an external environment or context information concerning a user ([0028]-[0031] air state, physiological condition and state of mind detection means; system uses microprocessor ([0035])); and 
modulating ([0024] uses calculating means to determine an output time series data producing a control signal that controls the degree of a physical quantity, including setting frequencies for outputting haptics, [0208, [0220]), a control signal ([0024] electrical signal) for controlling a haptics unit for presenting haptics ([0001] uses vibration of air, electric massaging machine; [0024] actuators vibration and massage quantity of stimulus) to a predetermined part of the user on a basis of the context information having been acquired (Claim 1 stimulus to a human body).
Regarding the new limitations, Hitachi teaches a non-transitory computer-readable storage medium having embodied thereon a program, which when executed by [[causing]] a computer system causes the computer system to execute a method ([0068]).
Hitachi teaches presenting haptics to a predetermined part of the user based on context information ([0028]-[0031]), wherein the control signal is modulated ([0028]-[0031]), but doesn’t teach targeting at least one frequency band and determining a tactile strength at each targeted frequency band.
Karkkainen teaches a modulation unit ([0091] part of the processor 819 of Fig 8 that provides the signals) modulates a control signal ([0067] electrical signal for the actuating elements; [0091] processor 819 provides signaling to control the height and motion of the actuating elements 807) by targeting at least one frequency band ([0059] Merkel disc is most sensitive to frequencies in the 5-15 Hz range, the Meissner corpuscle is most sensitive to frequencies in the 10-50 Hz range, and the Pacinian corpuscle is most sensitive to frequencies in the 200-400 Hz range) and determining a tactile strength (amplitude) at each targeted frequency band ([0062] for accurate detection of surface texture, the amplitude of vibration must be above a particular threshold for a given vibrational frequency; [0094] the roughness of the textured surface is configured such that the first predefined vibration produced by the physical interaction has a frequency and/or amplitude which is detectable by a specific mechanical receptor in the skin of the user, and wherein the textured surface comprises a plurality of actuating elements, each actuating element configured such that the height of the actuating element can be varied independently of the other actuating elements to enable the roughness of the textured surface to be modified; [0066]-[0067] a first predetermined roughness detectable by one type of receptor (e.g. the Meissner corpuscle [frequencies in the 10-50 Hz range])…a second predetermined roughness detectable by another type of receptor (e.g. the Pacinian corpuscle [frequencies in the 200-400 Hz range])…This may be achievable using a textured surface 301 comprising a plurality of actuating elements 307), and implemented via at least one processor ([0091] processor 819 is configured for general operation of the device 818 by providing signaling to, and receiving signaling from, the other device components to manage their operation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Karkkainen determining a tactile strength at a targeted frequency range in order to provide tactile feedback to the detectable frequency range of a particular human mechanical receptor in order to enhance control of remote machines and devices, and to enable every user to experience some level of tactile feedback, as suggested by Karkkainen ([0001], [0003], [0066]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi and Karkkainen in view of Family Co (Family; JP 2008-6037).
Regarding Claim 3, Hitachi discloses wherein the context information includes information concerning an age of the user, and  such that an influence exerted by a difference in the inputs is corrected ([0208], [0220]), but doesn’t specify age as an input and targeting a frequency band.
Karkkainen teaches targeting at least one frequency band ([0059]; [0062]; [0094]; [0066]-[0067]).
In the same field of endeavor, Family discloses a massage machine capable of giving a user a massage suitable for the age of the user. Family discloses using age as an input ([0015]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Family in order to better provide desirable haptic feedback experience.
input is corrected ([0208], [0220]), but doesn’t specify the sex of a user. Family uses the sex of the user as an input ([0030]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi and Karkkainen in view of Dixit (US 2016/0234572).
Regarding Claim 5, Hitachi discloses wherein the context information includes information concerning a sensing result o
In the same field of endeavor, Dixit discloses a system and method for communicating biofeedback to a user through a wearable device that includes collecting physiological data of at least one physiological property of a user; processing the physiological data into at least one biosignal; monitoring the at least one biosignal for a feedback activation condition; and upon satisfying a feedback activation condition, delivering haptic feedback.
Dixit discloses using a user’s emotion to determine feedback ([0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Dixit in order to better provide desirable haptic feedback experience.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi and Karkkainen in view of RIHN (Rihn; US 2016/0189493).
Regarding Claim 10, Hitachi discloses wherein the context information includes information concerning 
In the same field of endeavor, Rihn discloses a system for generating haptic effects includes a virtual environment having environmental properties, virtual objects, and object property information. A programmatic virtual sensor is placed on a virtual object in the virtual environment. A rendering engine for the virtual environment renders the virtual environment. A module for the virtual sensor receives virtual sensor data including position and time for the sensor and calculates sensor output data including acceleration data and object interaction data for the virtual sensor. A haptic track generator generates a haptic track based on the sensor output data.
Rihn discloses taking brightness into account ([0044] properties of secondary, tertiary, etc. object(s) are determined along with global or environmental properties. Global or environmental properties can include things such as gravity, light source(s) /intensity, atmospheric conditions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Rihn in order to better provide desirable haptic feedback experience.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi and Karkkainen in view of Fung et al. (Fung; US 2016/0001781).
Regarding Claim 11, Hitachi discloses wherein the context information includes information 
In the same field of endeavor, Fung discloses a method for controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems. The method includes determining a combined driver state based on the plurality of driver states and modifying control of one or more vehicle systems based on the combined driver state.
Fung discloses using sound ([0307] types of monitoring information can include, environmental information, such as, physical characteristics of the environment in proximity to the individual (e.g., light, temperature, weather, pressure, sounds)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Fung in order to better provide desirable haptic feedback experience.
Regarding Claim 13, Hitachi discloses wherein the context information includes information concerning a temperature of a user ([0030]) .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi and Karkkainen in view of LONGINOTTI-BUITONI et al. (Longinotti-Buitoni; US 2014/0318699).
Regarding Claim 14, Hitachi doesn’t disclose wherein the modulation unit temporarily suppresses processing related to modulation of the control signal in accordance with a frequency at which a predetermined state or situation that the context information indicates is changed..
In the same field of endeavor, Longinotti-Buitoni discloses a wearable device that includes sensors and provides haptic feedback.
Longinotti-Buitoni teaches temporarily suppressing processing related to feedback ([0310]) As the user adjusts the position and enters the proper alignment or the right zone, an actuator may stop the vibration to indicate that the user is engaging in the correct movement).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hitachi with Longinotti-Buitoni in order to better provide desirable haptic feedback experience.
Regarding Claim 15, Longinotti-Buitoni discloses wherein the modulation unit controls a timing at which the control signal is modulated in accordance with a timing at which a predetermined state or situation that the context information indicates is changed ([0310]) as the user adjusts the position and enters the proper alignment or the right zone, an actuator may stop the vibration to indicate that the user is engaging in the correct movement).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi and Karkkainen in view of MODARRES et al. (Modarres; US 2014/0347176).
Regarding Claim 16, Hitachi doesn’t disclose wherein the context information includes information indicating a plurality of types of states or situations, the plurality of types of states or situations have been weighted previously, and the modulation unit modulates the control signal based on 
In the same field of endeavor, Modarres discloses systems and methods of providing haptic feedback based on media content and one or more external parameters used to customize the haptic feedback. The system may modify or otherwise alter haptic feedback that is determined using the media content alone. In other words, the system may use both the media content and the external parameters to determine haptic feedback that should be output to the user or others. The external parameters may include, for example, sensor information, customization information, and/or other external parameters that may be used to customize the haptic feedback.
Modarres discloses a plurality of types of states or situations, the plurality of types of states or situations have been weighted previously, and the modulation unit modulates the control signal on a basis of the weights set on the plurality of types of states or situations ([0009] a given external parameter may be weighted to indicate a corresponding level of importance by which the given external parameter is to be accorded to alter the haptic feedback; [0092] a determination of whether the next external parameter is weighted may be made. If the next external parameter is not weighted, the haptic feedback may be scaled based on the next external parameter).
Therefore, it would have been obvious to a person having ordinary skill in the art before .
	
Response to Arguments
Applicant's arguments with respect to Claims 1 and 3-20 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685